Citation Nr: 0015604	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-05 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original (compensable) rating for 
post-traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated December 27, 1999, which 
vacated an October 1998 Board decision and remanded the case 
for further development.  The motion for remand noted the 
present matter on appeal arose from the initial November 1996 
rating determination of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Montgomery, Alabama, which 
assigned a noncompensable disability rating.  

Although the RO considered the veteran's April 1997 
correspondence as a new claim for an increased rating, the 
record includes correspondence received by VA's Office of 
General Counsel on June 5, 1997, which may be reasonably 
construed as a notice of disagreement as to the November 1996 
rating decision.  


REMAND

As noted above, the Court in its December 1999 order granted 
a motion to vacate and remand the issue on appeal.  The 
motion for remand noted the October 1998 Board decision, in 
essence, failed to adequately articulate the reasons and 
bases for its findings and conclusions and failed to address 
whether a higher rating was warranted under the rating 
criteria in effect prior to November 1996.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, the Board 
finds additional development is required.

The Board notes the veteran's claim for a higher evaluation 
is well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

In addition, the Court has held that separate or "staged" 
schedular disability ratings may be assigned subsequent to an 
initial award of service connection based upon the facts in 
each case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The medical evidence in this case includes a February 1998 VA 
outpatient treatment report which noted the veteran's PTSD 
was severe.  The report does not indicate the examiner 
reviewed records of the veteran's prior medical history in 
conjunction with that determination.  However, as this report 
was received subsequent to the July 1997 VA examination, the 
Board finds an additional psychiatric evaluation is required 
for an adequate determination of the issue on appeal.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Examinations must provide sufficient reference to the 
pertinent schedular rating criteria to be adequate for rating 
purposes.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Consideration of factors wholly outside the rating criteria 
would constitute error as a matter of law.  Id. at 207-08.  
The evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury is 
prohibited.  38 C.F.R. § 4.14 (1999).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his PTSD, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
extent of his service-connected PTSD.  
The claims file and a copy of this 
remand must be made available to the 
physician for review in conjunction with 
the examination.  All necessary tests 
and studies should be conducted.  

The examiner is requested to provide a 
detailed account of all manifestations 
of any present psychiatric 
disability(ies) and should specify which 
symptoms are associated with the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or another it should be so 
specified.  

The examiner should comment upon the 
extent to which the service-connected 
PTSD impairs the veteran's occupational 
and social functioning, and assign a 
Global Assessment of Functioning (GAF) 
score with a definition of the numerical 
code assigned.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and re-adjudicate the matter on appeal.  
The RO should consider whether separate 
or "staged" schedular disability 
ratings are warranted.  See Fenderson, 12 
Vet. App. 119.  

The RO should also consider the rating 
criteria effective before and after 
November 1996 and apply the criteria most 
favorable to the veteran.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective 
before and after November 1996).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




